Title: From Thomas Jefferson to Levi Lincoln, 26 August 1801
From: Jefferson, Thomas
To: Lincoln, Levi


Dear Sir
Monticello Aug. 26. 1801.
Your favor of July 28. was recieved here on the 20th. instant. the superscription of my letter of July 11. by another hand was to prevent danger to it from the curious. your statement respecting the Berceau, coincides with my own recollections in the circumstances recollected by me, and I concur with you in supposing it may not now be necessary to give any explanations on the subject in the papers. the purchase was made by our predecessors & the repairs begun by them. had she been to continue ours we were authorized to put & keep her in good order out of the fund of the naval contingencies, & when in good order, we obeyed a law of the land, the treaty in giving her up. it is true the treaty was not ratified; but when ratified it is validated retrospectively. we took on ourselves this risk, but France had put more into our hands on the same risk.—I do not know whether the clamour as to the allowance to the French officers of their regular pay has been rectified by a statement that it was on the request of the French Consul & his promise to repay it. so that they cost the US. on this arrangement, nothing.—I am glad to learn from you that the answer to Newhaven had a good effect in Massachusets on the republicans, & no ill effect on the sincere federalists. I had foreseen, years ago, that the first republican president who should come into office after all the places in the government had become exclusively occupied by federalists, would have a dreadful operation to perform. that the republicans would consent to a continuation of every thing in federal hands was not to be expected, because neither just nor politic. on him then was to devolve the office of an executioner, that of lopping of. I cannot say that it has worked harder than I expected. you know the moderation of our views in this business, and that we all concurred in them. we determined to proceed with deliberation. this produced impatience in the republicans & a belief we meant to do nothing. some occasion of public explanation was eagerly desired, when the Newhaven remonstrance offered us that occasion. the answer was meant as an explanation to our friends. it has had on them every where the most wholsome effect. appearances of schismatising from us have been entirely done away. I own I expected it would check the current with which the republican federalists were returning to their brethren the republicans. I extremely lamented this effect. for the moment which would convince me that a healing of the nation into one is impracticable would be the last moment of my wishing to remain where I am. (of the monarchical federalists I have no expectations. they are incurables, to be taken care of in a madhouse if necessary & on motives of charity.) I am much pleased therefore with your information that the republican federalists are still coming in to the desired union. the Eastern newspapers had given me a different impression, because I supposed the printers knew the taste of their customers & cooked their dishes to their palates. the palladium is understood to be the Clerical paper, & from the clergy I expect no mercy. they crucified their Saviour who preached that their kingdom was not of this world, and all who practise on that precept must expect the extreme of their wrath. the laws of the present day withold their hands from blood. but lies and slander still remain to them. I am satisfied that the heaping of abuse on me personally has been with the design & the hope of provoking me to make a general sweep of all federalists out of office. but as I have carried no passion into the execution of this disagreeable duty, I shall suffer none to be excited. the clamour which has been raised will not provoke me to remove one more, nor deter me to remove one less than if not a word had been said on the subject. in Massachusets you may be assured great moderation will be used. indeed Connecticut, New York, New Jersey, Pensylva & Delaware are the only states where any thing considerable is desired. in the course of the summer all which is necessary will be done; and we may hope that this cause of offence being at an end, the measures we shall pursue & propose for the amelioration of the public affairs will be so confessedly salutary as to unite all men not monarchists in principle.—we have considerable hopes of republican Senators from S. Carolina, Maryland & Delaware, & some as to Vermont. in any event we are secure of a majority in the Senate; and consequently that there will be a concert of action between the legislative & executive. the removal of excrescences from the Judiciary is the universal demand.—We propose to reassemble at Washington on the last day of September. accept assurances of my affectionate esteem & high respect.
Th: Jefferson
